Citation Nr: 0321825	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  00-23 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a lung disorder, 
including as secondary to asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1953 to March 1957.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


REMAND

A preliminary review of the claims folder reveals that the 
veteran's claim is not yet ready for appellate disposition.  
Although this claim was filed at the RO in September 1999, 
the Board, in January 2003, attempted to undertake 
development of this claim in conjunction with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 C.F.R. §§ 5102, 
5103, 5103A, 5107 (West 2002)).  The VCAA provides, in part, 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit provided there is a reasonable possibility that such 
assistance will aid in substantiating the claim.  In April 
2003 correspondence, the Board requested that the veteran 
provide certain specified information to the Board within 30 
days of the date of the letter.  However, a recent case from 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated a portion of a VA regulation 
the Board utilized to notify a claimant of the VCAA pursuant 
to 38 U.S.C.A. § 5103.  See Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  In that case, the Federal Circuit held that 
38 C.F.R. § 19.9(a)(2)(ii), which required the Board to 
provide the notice required by 38 U.S.C.A. § 5103(a) and 
provide a claimant not less than 30 days to respond to the 
notice, was invalid because it was contrary to 38 U.S.C.A. 
§ 5103(b), which provided a claimant one year to submit 
evidence.  

Thus, to the extent that the provisions of the VCAA apply to 
the instant appeal, this case is REMANDED to the RO to 
complete the following development initially requested by the 
Board in April 2003:

1.  The RO should contact the veteran and 
request that he provide a written 
statement identifying the names and 
complete addresses of all of the places of 
employment at which he worked prior to 
service and following his discharge from 
service, including Garwood Industries, 
where he purportedly was an employee for 
approximately 20 years.  The RO should 
inform the veteran that any failure to 
cooperate in providing this information 
might have an adverse effect on his claim.

2.  Once the veteran's written statement 
is received, the RO should contact each 
employer, including Garwood Industries, 
and ask him or her to confirm in writing 
the dates of the veteran's employment and 
the nature of his job duties.  The RO 
should also request each employer to 
indicate whether those duties exposed the 
veteran to asbestos.  With regard to the 
veteran's alleged pre-service employment 
as a blacksmith's helper and post-service 
employment as a blacksmith, the RO should 
ask the employers whether their companies 
used oil or blast furnaces and whether 
they had ventilation systems for those 
furnaces.

3.  Once any additional information is 
obtained pursuant to the aforementioned 
instructions, the RO should readjudicate 
the veteran's claim based on all of the 
evidence of record.  If the RO denies the 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.  

The purposes of this REMAND are to ensure that the veteran is 
afforded due process and to obtain additional pertinent 
information.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




